DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on May 12, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
In claim 8, line 8, “depositing an amorphous silicon film along with the patterned photoresist” should read --depositing an amorphous silicon film along the patterned photoresist-- (emphasis added) for clarity and term consistency. Support can be found at least in Fig. 3B and [54] of Applicant’s original disclosure, and claim 1.
In claim 15, line 8, “depositing a silicon oxide film along with the patterned photoresist” should read -- depositing a silicon oxide film along the patterned photoresist-- (emphasis added) for clarity and term consistency. Support can be found at least in Fig. 3B and [54] of Applicant’s original disclosure, and claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Beynet et al. US 2011/0256727 (as evidenced by LaVoie et al. US 2018/0308695).
Regarding claim 1, Beynet teaches a deposition method (e.g., Fig. 4C; PEALD, [33], [37]-[47], [51]-[59]), comprising: 
2flowing a silicon-containing precursor (e.g., silicon precursor and/or oxygen, [38], [47], [33]) into a processing region of a 3semiconductor processing chamber (e.g., processing region of the chamber of PLED, [44], [32]);
4striking a plasma (e.g., direct plasma that activates oxygen and is generated immediately adjacent to the substrate; [38], [47], [33]) in the processing region between a faceplate (e.g., showerhead of the chamber, [17], [55]) and a 5pedestal (e.g., susceptor of the chamber, [38], [52]) of the semiconductor processing chamber, the pedestal supporting a substrate (e.g., 110, Fig. 4C, [31], [38]) 6comprising a patterned photoresist (e.g., 120, Fig. 4C, [33], [31], [37]); 
7maintaining a temperature of the substrate less than or about 200 oC (e.g., [38]); and 
8depositing a silicon-containing film (e.g., 130, Fig. 4C, [37], [33]) along the patterned photoresist.  
Regarding a direct plasma in Beynet, it can be generated between a faceplate (showerhead) and a 5pedestal (susceptor) of the processing chamber of PEALD apparatus as evidenced by LaVoie (e.g., [84], [89]).
Regarding claim 2, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 1, further comprising: 2maintaining the semiconductor processing chamber at a process pressure greater 3than or about 0.5 Torr (e.g., [38]).
Regarding claim 6, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 1, wherein a spacing between the 2faceplate and the pedestal is greater than or about 400 mils (e.g., [59]).
Regarding claim 15, Beynet teaches a deposition method (e.g., Fig. 4C; PEALD, [33], [37]-[47], [51]-[59]), comprising: 
5flowing a silicon-containing precursor (e.g., silicon precursor and oxygen, [38], [47], [33]) into a processing region of a 6semiconductor processing chamber (e.g., processing region of  the chamber of PLED, [44], [32]), the silicon-containing precursor comprising oxygen (e.g., silicon precursor and oxygen, [38], [47], [33]);
7 striking a plasma (e.g., direct plasma that activates oxygen and is generated immediately adjacent to the substrate; [38], [47], [33]) in the processing region, between a faceplate (e.g., showerhead of the chamber, [17], [55]) and a 5pedestal (e.g., susceptor of the chamber, [38], [52]) of the semiconductor processing chamber, the pedestal supporting a substrate (e.g., 110, Fig. 4C, [31], [38]) 6comprising a patterned photoresist (e.g., 120, Fig. 4C, [33], [31], [37]); 23
maintaining a temperature of the substrate less than or about 200 oC (e.g., [38]); and 
depositing a silicon oxide film (e.g., 130, Fig. 4C, [37], [33]) along with the patterned photoresist.  
Regarding a direct plasma in Beynet, it can be generated between a faceplate (showerhead) and a 5pedestal (susceptor) of the processing chamber of PEALD apparatus as evidenced by LaVoie (e.g., [84], [89]).
Regarding claim 16, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 15, wherein the temperature of the 2substrate is maintained at less than or about 100 oC (e.g., [38]).  
Regarding claim 18, Beynet (as evidenced by LaVoie) teaches t1the deposition method of claim 15, wherein a spacing between the 2faceplate and the pedestal is greater than or about 400 mils (e.g., [59]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Beynet et al. US 2011/0256727 (as evidenced by LaVoie et al. US 2018/0308695).
Regarding claim 3, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 1, wherein the patterned photoresist (e.g., 120, Fig. 4C) 2defines a top, a sidewall, and a bottom of a feature.
 Beynet (as evidenced by LaVoie) does not explicitly teach wherein the silicon-containing film is 3characterized by a thickness overlying the top at least 40% of a thickness on the sidewall.  
A thickness of a silicon-containing film is a matter of obvious design choice. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include the silicon-containing film is 3characterized by a thickness overlying the top at least 40% of a thickness on the sidewall because a thickness of a silicon-containing film is a matter of obvious design choice, thus making the thickness as claimed may be within the general skill of a worker in the art through ordinary means of routine work for example.
Regarding claim 4, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 3 as discussed above.
Beynet (as evidenced by LaVoie) does not explicitly teach wherein the silicon-containing film is 2characterized by the thickness on the sidewall at least 50% of a thickness on the bottom.  
A thickness of a silicon-containing film is a matter of obvious design choice. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include the silicon-containing film is 2characterized by the thickness on the sidewall at least 50% of a thickness on the bottom because a thickness of a silicon-containing film is a matter of obvious design choice, thus making the thickness as claimed may be within the general skill of a worker in the art through ordinary means of routine work for example.
Claims 5 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Beynet et al. US 2011/0256727 (as evidenced by LaVoie et al. US 2018/0308695) in view of Zaitsu et al. US 2020/0251328.
Regarding claim 5, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 1, wherein the plasma is struck by a 2pulsed power source operating at a power less than or about 300 W (e.g., Beynet, [38]).
Beynet (as evidenced by LaVoie) does not explicitly teach wherein the plasma is struck by a 2pulsed power source operating at a pulsing frequency greater than or about 5 kHz, a duty cycle 3less than 10%. It has been well known in the art that in PEALD method a silicon oxide film may be deposited at a pulsing frequency greater than or about 5 kHz and a power less than or about 300 W as suggested by Zaitsu (e.g., Table 5). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include the plasma is struck by a 2pulsed power source operating at a pulsing frequency greater than or about 5 kHz, a duty cycle 3less than 10% and a power less than or about 300 W because deposition conditions such as a pulsing frequency greater than or about 5 kHz, a power less than or about 300 W, etc. from a 2pulsed power source have been commonly used in the semiconductor industry for PEALD method, selecting the deposition conditions for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143. 
Regarding claim 17, Beynet (as evidenced by LaVoie) teaches t1he deposition method of claim 15, wherein the plasma is struck by a 2pulsed power source operating at a power less than or about 300 W (e.g., Beynet, [38]).
Beynet (as evidenced by LaVoie) does not explicitly teach wherein the plasma is struck by a 2pulsed power source operating at a pulsing frequency greater than or about 5 kHz, a duty cycle 3less than 10%. It has been well known in the art that in PEALD method a silicon oxide film may be deposited at a pulsing frequency greater than or about 5 kHz and a power less than or about 300 W as suggested by Zaitsu (e.g., Table 5). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include the plasma is struck by a 2pulsed power source operating at a pulsing frequency greater than or about 5 kHz, a duty cycle 3less than 10% and a power less than or about 300 W because deposition conditions such as a pulsing frequency greater than or about 5 kHz, a power less than or about 300 W, etc. from a 2pulsed power source have been commonly used in the semiconductor industry for PEALD method, selecting the deposition conditions for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143. 
Claims 7 and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Beynet et al. US 2011/0256727 (as evidenced by LaVoie et al. US 2018/0308695) in view of Karim et al. US 2004/0241342.
Regarding claim 7, Beynet (as evidenced by LaVoie) teaches the deposition method of claim 1 as discussed above. 
Beynet (as evidenced by LaVoie) does not explicitly teach 2flowing hydrogen with the silicon-containing precursor, wherein the hydrogen is 3introduced at a flowrate greater than or about 300 sccm.  
Karim teaches flowing hydrogen with the silicon-containing precursor (e.g., abstract), wherein the hydrogen is 3introduced at a flowrate greater than or about 300 sccm (e.g., [11]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include flowing hydrogen with the silicon-containing precursor, wherein the hydrogen is 3introduced at a flowrate greater than or about 300 sccm as suggested by Karim for the purpose of reducing the partial pressure of the silicon-containing precursor such as oxygen, thereby controlling the deposition process for example (e.g., Karim, [11]).
Regarding claim 20, Beynet (as evidenced by LaVoie) teaches t1the deposition method of claim 15 as discussed above.
Beynet (as evidenced by LaVoie) does not explicitly teach 2flowing hydrogen with the silicon-containing precursor, wherein the hydrogen is 3introduced at a flowrate greater than or about 300 sccm.
Karim teaches flowing hydrogen with the silicon-containing precursor (e.g., abstract), wherein the hydrogen is 3introduced at a flowrate greater than or about 300 sccm (e.g., [11]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include flowing hydrogen with the silicon-containing precursor, wherein the hydrogen is 3introduced at a flowrate greater than or about 300 sccm as suggested by Karim for the purpose of reducing the partial pressure of the silicon-containing precursor such as oxygen, thereby controlling the deposition process for example (e.g., Karim, [11]).
Claim 19 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Beynet et al. US 2011/0256727 (as evidenced by LaVoie et al. US 2018/0308695) in view of McLaughlin et al. US 9,847,221 and Kang US 2016/0141172.
Regarding claim 19, Beynet (as evidenced by LaVoie) teaches t1the deposition method of claim 15 as discussed above.
Beynet (as evidenced by LaVoie) does not explicitly teach wherein flowing the silicon-2containing precursor comprises flowing nitric oxide and silane into the processing region at a 3volumetric flow ratio less than or about 2:1.  
Beynet (as evidenced by LaVoie), however, recognizes that flowing the silicon-2containing precursor comprises flowing oxygen and (diethylamino)silane (SiH2(NEt2)2) into the processing region at a 3volumetric flow ratio less than or about 2:1 (e.g., [51]-[59]).
It has been well known in the art that a silicon oxide film may be formed using a silicon precursor such as silane, dichlorosilane, alkylsilane, (diethylamino)silane, etc. and an oxygen-containing reactant such as oxygen, ozone, nitrous oxide (N2O), and nitrogen monoxide (NO; nitric oxide), etc. as suggested by McLaughlin (e.g., col. 7, lines 27-39) and Kang (e.g., [16]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beynet (as evidenced by LaVoie) to include silane and nitrogen monoxide (NO; nitric oxide) as suggested by McLaughlin and Kang because silane, dichlorosilane, alkylsilane, or (diethylamino)silane, etc. has been commonly used in the semiconductor industry as an alternative embodiment for an silicon precursor as suggested by McLaughlin, and oxygen, ozone, nitrous oxide (N2O), or nitrogen monoxide (NO; nitric oxide), etc. has been commonly used in the semiconductor industry as an alternative embodiment for an oxygen-containing reactant as suggested by Kang, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Allowable Subject Matter
Claim 8-14 would be allowable if rewritten or amended to overcome the above-discussed claim objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 29, 2022